1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant’s amendment of February 26, 2020 is acknowledged. It is noted that specification and claim 5 is amended. New claim 7 is added. 
3. 	Claims 1-7 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a connector holding structure, comprising a plurality of connectors to be connected to a plurality of mating connectors arranged in an arrangement direction; a plurality of wires drawn out from the plurality of connectors; a plurality of connector mounting portions of a connector holding member for holding the plurality of connectors, the connector holding member holding the plurality of connectors, a deflectable and deformable flexible portion of the connector holding member is between the plurality of connector mounting portions.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831